PER CURIAM.
This summary judgment case is somewhat unusual because of its size. There are ninety-four volumes of record and dozens of depositions and affidavits. In all this, however, we agree with the conclusion of the trial court that there is simply no evidence to support a legally sufficient *775claim of tortious interference with an advantageous business relationship, breach of fiduciary duty, civil conspiracy or unjust enrichment against any defendant. And the evidence of any breach of Mr. Gerace’s duty of loyalty to Lockheed Martin, such as his involvement in the September 30, 2000, meeting is, at best, de minimis. Entry of summary final judgment was proper.
AFFIRMED.
SAWAYA, C.J., GRIFFIN and MONACO, JJ., concur.